Appeal by the defendant from a judgment of the County Court, Westchester County (Wetzel, J.), rendered April 23, 2010, convicting him of robbery in the first degree (three counts), burglary in the first degree (four counts), criminal possession of a weapon in the second degree, and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85 [1982]).
Rivera, J.P, Dickerson, Chambers, Hinds-Radix and Maltese, JJ., concur.